UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:000-54055 CLAVIS TECHNOLOGIES INTERNATIONAL CO., LTD. (Exact name of registrant as specified in its charter) NEVADA 27-1505309 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) #1564-1, Seojin Bldg., 3rd Floor, Seocho3-Dong, Seocho-Gu, Seoul, Korea 137-874 (Address of principal executive offices) (011) 82-2-3471-9340 (Registrant’s telephone number) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a small reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of November 12, 2010, the registrant had 62,375,200 shares of common stock, $0.001 par value, outstanding. CLAVIS TECHNOLOGIES INTERNATIONAL CO., LTD. QUARTERLY REPORT ON FORM 10-Q QUARTER ENDED SEPTEMBER 30, 2010 TABLE OF CONTENTS PART I –FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) 1 Condensed Consolidated Balance Sheets as of September 30, 2010 (Unaudited) and December 31, 2009 (Audited) 1 Condensed Consolidated Statements of Operations (Unaudited) for the three and nine months ended September 30, 2010 and 2009 2 Condensed Consolidated Statements of Cash Flows (Unaudited) for the nine months ended September 30, 2010 and 2009 3 Notes to Unaudited Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 4.
